Exhibit 10.9

 

Summary of Compensatory Arrangements with Directors and Named Executive Officers

 

Director Compensation. Each director who is not an officer of the Company or is
not an affiliate of a shareholder owning five percent or more of the common
stock of the Company will receive the following compensation for his service as
director or committee member in 2005:

 

•                  annual compensation of $10,000;

•                  $1,250 per Board meeting attended;

•                  annual compensation of $5,000 for service as a member of the
Audit Committee;

•                  annual compensation of $5,000 for service as a member of the
Compensation Committee;

•                  annual compensation of $5,000 for service as a member of the
Nominating and Governance Committee;

•                  annual compensation of $30,000 for service as chairman of the
Audit Committee;

•                  a reasonable dining allowance at the restaurants; and

•                  reasonable out-of-pocket expenses incurred in attending
meetings.

 

Each director who is an employee of the Company or an affiliate of a shareholder
owning five percent or more of the common stock of the Company will receive the
following compensation for his service as director committee member in 2005:

 

•                  a reasonable dining allowance at the restaurants; and

•                  reasonable out-of-pocket expenses incurred in attending
meetings.

 

Named Executive Officer Compensation.  The Company’s executive compensation
program has several elements, all determined by individual performance and
Company profitability, except for stock option grants that are intended to
correlate compensation to stock price performance.

 

Base Salary Compensation

 

Base salaries for the Chief Executive Officer and the other named executive
officers in 2005 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions and the level of salaries associated with similar positions
at businesses that compete with the Company and other competitive factors.  Base
salary levels for named executive officers in 2005 have been determined as
follows:

 

Saed Mohseni

 

$

300,000

 

Emanuel “Manny” N. Hilario

 

$

225,000

 

Douglas L. Schmick

 

$

200,000

 

William P. McCormick

 

$

200,000

 

 


OTHER COMPENSATION

 

In addition to his or her base salary, each of the named executive officers is
eligible to participate in the following:

 

•                  The Executive Incentive Compensation Plan, under which
executive officers may earn cash bonuses based on the Company achieving
pre-determined financial goals (80%  of bonus), with a focus on earnings per
share targets and revenues targets, and non-financial goals (20% of bonus),
including customer service and retention goals.  The board of directors has
fixed the maximum bonus amounts for the named executive officers for 2005 as
follows:

 

Saed Mohseni

 

$

225,000

 

Emanuel “Manny” N. Hilario

 

$

56,250

 

Douglas L. Schmick

 

$

75,000

 

William P. McCormick

 

$

75,000

 

 

•                  The 2004 Stock Incentive Plan, under which stock options or
other equity compensation may be granted based on factors such as the level of
base pay and individual performance.

•                  The Company’s health and benefit plans generally available to
Company employees.

--------------------------------------------------------------------------------